Citation Nr: 0816413	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  96-42 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The veteran served on active duty from January 1966 to May 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for pulmonary fibrosis.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in April 1998.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

In August 1998, the Board determined that new and material 
evidence had been received to reopen the previously denied 
claim, and remanded the underlying service connection claim 
for additional development.  

By a subsequent decision in July 1999, the Board denied 
service connection for pulmonary fibrosis.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  

By a March 2001 Order, the Court vacated the July 1999 Board 
decision, and remanded the case to the Board for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000 (VCAA).  In a March 2002 decision, the Board again 
denied the claim, and the veteran appealed that decision to 
the Court.

By a February 2003 Order, the Court, pursuant to a joint 
motion, vacated the Board's March 2002 decision and remanded 
the matter for readjudication consistent with the joint 
motion.  

In October 2003 and May 2004, the Board remanded this case 
for additional development.  Thereafter, by a January 2005 
decision, the Board denied service connection for pulmonary 
fibrosis.  The veteran appealed that decision to the Court.

By an August 2007 memorandum decision, the Court vacated the 
Board's January 2005 decision, and remanded the case for 
further proceedings consistent with that memorandum decision.  
Judgment was subsequently entered in September 2007.

For the reasons detailed below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The Board notes at the outset that, in accord with the VCAA, 
VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In this case, the veteran was accorded VA medical 
examinations in February 1996, July 1996, and February 1999, 
and opinions were obtained regarding the etiology of his 
pulmonary fibrosis.  There are also medical opinions of 
record submitted by the veteran on this issue.  Further, as 
part of the May 2004 remand directives, the Board indicated 
that if certain evidence was obtained, then a new etiology 
opinion was to be obtained from a pulmonary specialist based 
upon a review of the entire record.  However, as noted in the 
August 2007 Court memorandum decision, this evidence was not 
obtained and no such medical opinion was promulgated.  
Moreover, the Court explicitly found that VA had complied 
with the terms set forth in the 2004 Board remand order.

Despite the foregoing, the Court found that the Board's 
January 2005 decision was deficient in that it contained 
inadequate reasons and bases to support its determination 
that VA complied with the duty to assist.  Specifically, the 
veteran contended that an August 2004 letter from the RO 
created an expectation that VA would provide another medical 
examination in his case, and that the Board neglected to 
consider VA's compliance with the duty to assist in light of 
the letter's "misleading" language.  The Court observed, 
however, that the veteran was raising this argument in the 
first instance, and, thus, concluded it was inappropriate to 
resolve the issue as it would require fact finding to 
supplement the existing record.  Consequently, the Court 
vacated the January 2005 Board decision for the Board to 
address this argument in the first instance.

With respect to the Court's August 2007 memorandum decision, 
the Board concludes that the contention regarding the August 
2004 letter is irrelevant as it now finds that a new VA 
medical examination by a pulmonary specialist is required in 
the instant case.  Subsequent to the January 2005 decision, 
additional medical opinions dated in November and December 
2006 were submitted in support of the veteran's claim from 
SMS, M.D., F.C.C.P. (hereinafter, "Dr. SMS").  Although the 
veteran waived initial consideration of this evidence by the 
agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304, his attorney contended in a March 2008 statement 
that if the Board did not intend to grant service connection 
for the pulmonary fibrosis, then the case should be remanded 
for a new VA medical examination.  

After careful review of the 2006 statements from Dr. SMS, as 
well as the prior medical opinions of record, the Board 
concludes that a new medical examination is necessary in 
order to resolve the etiology of the veteran's pulmonary 
fibrosis.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that on March 3, 2006, the Court 
issued Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
in which it observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of disability.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, as the veteran's claim was last adjudicated by 
the Board prior to the Court's holding in Dingess/Hartman, he 
clearly was not provided with notification regarding either 
potential disability rating(s) or effective date(s).  As a 
remand is already required in this case, the Board concludes 
that the veteran should be provided with the requisite 
notification which adequately addresses these issues.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his pulmonary 
fibrosis since January 2004.  After 
securing any necessary release, the RO 
should obtain those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
by a pulmonary specialist to determine 
the etiology of his pulmonary fibrosis.  
The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination; the examiner must 
indicate that the claims folder was 
reviewed.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's pulmonary fibrosis had its 
onset in service or is causally related 
to any incident of service.  

A complete rationale for any opinion 
promulgated should be provided.  The 
examiner should discuss and attempt to 
reconcile any contrary medical opinions 
in the record with his/her opinion(s), to 
the extent possible.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.  

4.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and, if not, implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his attorney should 
be furnished a Supplemental Statement of the Case (SSOC), 
which addresses all of the evidence obtained since the last 
SSOC in August 2004, and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

